DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10, 16-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “adjusting the transparency of the map overlay to a third level of transparency that is greater than the second level of transparency”. It is unclear to the examiner what comprises a third level of transparency that is greater than the second level of transparency when the second level of transparency is not defined in claim 1. It is unclear what the third level of transparency comprises. The same rational applies for claim 16.
Claim 7 lines 5-6 recites “a threshold distance from a reference location” while line 4 recites “triggered at a respective reference location”. It is unclear to the examiner if a reference 
Claim 10 line 2 recites “adjusting a transparency” while claim 1 recites “a method for adjusting a transparency of a map overlay” in line 1. It is unclear if adjusting a transparency in claim 10 refers to the same transparency that is adjusted on a map overlay in claim 1. The examiner recommends changing claim 10 to “adjusting the transparency”. The same rational applies to claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 11, the claims recite “receiving an indication of a current location on the route”, and “detecting an upcoming directional change on the route”. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 11 recite “generating for display the map overlay depicting at least a portion of a route”, which is merely producing a map including a portion of a route. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims further recite adjusting the transparency of the map overlay to a second level of transparency in response to detecting the upcoming directional change, which is merely displaying and adjusting a feature on a map based on previously collected data. This limitation 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of generating a map and displaying a feature on a map based on collected information is taught in the primary prior art reference KITADA US20190041231A1 in Fig. 5 and para 34, “The position detector 101 detects a current position. The display controller 102 displays a map image used to perform guidance from the position acquired by the position detector 101 to a destination. The display controller 102 changes the transmittance of the map image in accordance with the distance between the current place detected by the position detector 101 and a point to change a traveling direction.” Accordingly, the generating a map and displaying a feature on a map based on collected information is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1 and 11 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 11-12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KITADA US20190041231A1.

Regarding claim 1,
Kitada discloses:
A method for adjusting a transparency of a map overlay, 
(Fig. 3, step S307. If the distance between the current place and a point to change the traveling direction is a predetermined distance or more, the process advances to step S319 (para 0052), where the map is displayed at high transmittance. If the distance is less, than the method proceeds to step S309 where the map is displayed at a low transmittance. Accordingly, Fig. 3 provides a method for adjusting a transparency of a map overlay (also shown in Fig. 5).)
the method comprising: generating for display the map overlay depicting at least a portion of a route, wherein the map overlay is generated at a first level of transparency; 
(In para 0054, “FIG. 5 shows the states of the display screens of the display units viewed from the user. As the user approaches a corner, the transmittance may gradually be lowered, and the map image may be displayed thick”. Fig. 5 shows the map overlay depicting a portion of a route, wherein the map overlay is generated at a first level of transparency (i.e. a high transmittance). In para 0053, “Next, when the process advances to step S319, the display controller 208 displays the map image at a high transmittance to make it easy to see ahead. At this time, as the high transmittance, for example, a transmittance of 80% can be set, or a transmittance of 100% may be set. If the transmittance is 100%, the map image is not displayed.”)
receiving an indication of a current location on the route; detecting, based on the indication, an upcoming directional change on the route;
(In para 0039, “The position detector 204 can be configured to acquire current position information from a GPS (Global Positioning System).” And in para 0041, “The distance determiner 206 determines a distance between the current place and a point to change the traveling direction. More specifically, the distance determiner 206 acquires the information of the point to change the traveling direction based on the route generated by the destination guidance unit 205. The distance determiner 206 calculates the distance from the current position to the nearest point to change the traveling direction on the route based on the acquired information of the 
in response to detecting the upcoming directional change, adjusting the transparency of the map overlay to a second level of transparency.
(In para 0053, “if the distance from the point to change the traveling direction is less than the predetermined distance, the process advances to step S309.” In response to detecting the upcoming directional change (i.e if the distance from the point to change the traveling direction is less than the predetermined distance), then the process proceeds to Step S309, where the map is displayed at a low transmittance (i.e. a second level of transparency). This is also illustrated in Fig. 5.)

Regarding claim 2,
Kitada discloses:
wherein the map overlay is generated for display over content being displayed on a device, further comprising: retrieving metadata of the displayed content, wherein the metadata indicates an upcoming significant frame; and in response to detecting the upcoming significant frame, adjusting the transparency of the map overlay to a third level of transparency.
(In para 0057, “Referring back to FIG. 3, when the process advances to step S313, the crossing determiner 210 determines whether, for example, the user is crossing a 

Regarding claim 5,
Kitada discloses:
wherein the second level of transparency is less than the first level of transparency.
(Fig. 5 shows the first level of transparency in the top image and the second level of transparency in the bottom image. The second level of transparency represents the adjusted transparency in response to detecting the upcoming directional change. Fig. 3, step S309 represents the second level of transparency (i.e. a low transmittance) in response to detecting a directional change, which is a lower 

Regarding claim 7,
Kitada discloses:
wherein detecting the upcoming directional change further comprises: identifying a plurality of directions in the route, wherein each direction in the plurality of directions is triggered at a respective reference location; determining whether the current location is within a threshold distance from a reference location of a direction in the plurality of directions; and in response to determining that the current location is within the threshold distance from the reference location, detecting the upcoming directional change.
(In para 0041, “The distance determiner 206 determines a distance between the current place and a point to change the traveling direction. More specifically, the distance determiner 206 acquires the information of the point to change the traveling direction based on the route generated by the destination guidance unit 205. The distance determiner 206 calculates the distance from the current position to the nearest point to change the traveling direction on the route based on the acquired information of the position to change the traveling direction and the information of the current position”. Furthermore in para 0049, “First, in step S301, the destination guidance unit 205 calculates a route up to a destination input from 

Step S301 identifies a plurality of directions in the route (para 0049, “calculating a route up to a destination input from the user”), and determines if the user is being guided with those directions. Since a route is calculated up to a destination, then each direction in the plurality of directions is triggered at a respective reference location (i.e. at the point to turn). Therefore, when the current location is within a threshold distance from the point to turn, step S307 proceeds (i.e. “the distance determiner 206 determines the distance between the current place and a point to 

Regarding claim 11,
Kitada discloses the same limitations as recited above in claim 1.

Regarding claim 12,
Kitada discloses the same limitations as recited above in claim 2.

Regarding claim 15,
Kitada discloses the same limitations as recited above in claim 5.

Regarding claim 17,
Kitada discloses the same limitations as recited above in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Daiji Ito JP2015215619A (henceforth Ito)

Regarding claim 3, 
Kitada discloses the limitations as recited above in claims 1 and 2. Kitada does not disclose wherein adjusting the transparency of the map overlay comprises: identifying a first portion of the displayed content and a second portion of the map overlay, wherein the first portion and the second portion overlap; determining a first color of the displayed content in the first portion; and adjusting, in the second portion, a second color of the map overlay to modify contrast between the map overlay and the displayed content based on the second level of transparency.
However, Ito teaches:
wherein adjusting the transparency of the map overlay comprises: identifying a first portion of the displayed content and a second portion of the map overlay, wherein the first portion and the second portion overlap; determining a first color of the displayed content in the first portion; and adjusting, in the second portion, a second color of the map overlay to modify contrast between the map overlay and the displayed content based on the second level of transparency.
(In para 0066, “the transmittance is controlled to be different from that of the region AR1 in the image display region AR2. However, in addition to such transmittance control, it is also conceivable to adjust the brightness and color of the display image. For example, in the display of a text image or the like, visibility can be further enhanced by selecting and displaying a color and a luminance opposite to, for example, the surrounding image”. As shown in Fig. 6 below, the screen is divided into areas AR1 (i.e. a first portion) and AR2 (i.e. a second portion). Since the displaying and the adjusting of a color of the display image (i.e. AR2) is based on the color opposite of the surrounding image (i.e. AR1), then the color of the first portion (i.e. AR1) is determined. The second portion (i.e. AR2) adjusts its color and luminance opposite to the surrounding image, therefore, a second color in the second portion is adjusted to modify contrast between the map overlay and the displayed content. Furthermore, since para 0066 discloses “in addition to such transmittance control, it is also conceivable to adjust the brightness and color of the display image”, then the color of the display image is adjusted based on both the color/luminance of the surrounding image and second level of transparency. The transmittance is adjusted at a first time, and then the colors are adjusted at a second time based on the surrounding image and the transmittance.)

    PNG
    media_image1.png
    568
    534
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Ito to include wherein adjusting the transparency of the map overlay comprises: identifying a first portion of the displayed content and a second portion of the map overlay, wherein the first portion and the second portion overlap; determining a first color of the displayed content in the first portion; and adjusting, in the second portion, a second color of the map overlay to modify contrast between the map overlay and the displayed content based on the second level of transparency in order to improve visibility of the information image to be displayed (para 0004, Ito) and therefore enhancing the user’s usability.) 

Regarding claim 4, 
Kitada discloses:
wherein adjusting, in the second portion, the second color of the map overlay comprises: selecting a plurality of pixels in the second portion of the map overlay based on the second level of transparency; and setting the second color of the plurality of pixels to the first color.
(In para 0054, “FIG. 5 shows the states of the display screens of the display units viewed from the user. As the user approaches a corner, the transmittance may gradually be lowered, and the map image may be displayed thick. Accordingly, the user can immediately determine where is the point to change the traveling direction and can be prevented from making a failure to pass by the corner. In addition, when the transmittance is gradually changed, it is possible to prevent the visual field of the user from being suddenly obstructed.” See Fig. 5, the second portion is overlaid on the right side 202 of the display unit. Before the transmittance is gradually lowered, the map is displayed with the transmittance as showed in the top picture of Fig. 5. Since transmittance is the ratio of the light energy falling on a body to that transmitted through it, then the color that goes through the material (i.e. in this case the map overlay) is the same color before and after it goes through it. Therefore, a plurality of pixels in the second portion are inherently chosen to be adjusted to match the color of the first portion (i.e. transmittance does not change color). That is, the second color of the map overlay is adjusted such that it represents the first color of the first portion (i.e. before the map overlay). For example, see the tree in Fig. 5 as illustrated below.

    PNG
    media_image2.png
    261
    534
    media_image2.png
    Greyscale


Since these are wearable eyeglasses-type, then the color of the tree as labeled in the illustration above will be the same before and after transmittance. Therefore, increasing the transmittance will set the second color of the plurality of pixels to the first color.)

Regarding claim 13,
Kitada and Ito discloses the same limitations as recited above in claim 3.

Regarding claim 14,
Kitada and Ito discloses the same limitations as recited above in claim 4.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Ng-Thow-Hing et al. US20160003636A1 (henceforth Ng-Thow-Hin)


Kitada discloses the limitations as recited above in claim 1. Kitada does not disclose wherein the indication is a first indication, further comprising: determining a receipt time of the first indication; receiving a second indication of an updated current location on the route; in response to determining that (1) the current location is the same as the updated current location and (2) a threshold period of time has elapsed since the receipt time, adjusting the transparency of the map overlay to a third level of transparency that is greater than the second level of transparency.
However, Ng-Thow-Hin teaches:
wherein the indication is a first indication, further comprising: determining a receipt time of the first indication; receiving a second indication of an updated current location on the route; in response to determining that (1) the current location is the same as the updated current location and (2) a threshold period of time has elapsed since the receipt time, adjusting the transparency of the map overlay to a third level of transparency that is greater than the second level of transparency.
(In para 0165,”The navigation component 540 may provide the route, route portions, and/or route information to the controller component 104, which may determine whether or not and/or how to render the route information. For example, in FIG. 10B, the vehicle is not in motion (e.g., in park) or is travelling at a low velocity (e.g., below a velocity threshold detected or provided across the controller area network 580). Therefore, the controller component 104 may 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Ng-Thow-Hin to include  determining a receipt time of the first indication; receiving a second indication of an updated current location on the route; in response to determining that (1) the current location is the same as the updated current location and (2) a threshold period of time has elapsed since the receipt time, adjusting the transparency of the map overlay to a third level of transparency that is greater than the second level of transparency in order show information that is useful to assist the driver/occupants to travel from place to place, since the information may be difficult to obtain or may be cumbersome to use in a moving vehicle (para 0002, Ng-Thow-Hin).

Regarding claim 16,
Kitada and Ng-Thow-Hin discloses the same limitations as recited above in claim 6.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Fink et al. US20110208417A1 (henceforth Fink)

Regarding claim 8, 
Kitada discloses the limitations as recited above in claim 1. Kitada does not disclose wherein detecting the upcoming directional change further comprises: estimating a remaining travel time for reaching a destination of the route; identifying an alternate route that can be taken at a location on the route, wherein taking the alternate route will reduce the remaining travel time for reaching the destination; and in response to determining that the current location is within a threshold distance from the location, detecting the upcoming directional change. However, Fink teaches:
wherein detecting the upcoming directional change further comprises: estimating a remaining travel time for reaching a destination of the route; identifying an alternate route that can be taken at a location on the route, wherein taking the alternate route will reduce the remaining travel time for reaching the destination; and in response to determining that the current location is within a threshold distance from the location, detecting the upcoming directional change.
(In para 0168 “FIG. 11 depicts that a route specification can be obtained (2603), a length of a spine to be selected to represent the route can be chosen (2605), such as based on an available display width. Based on a distance of the route (which can be part of the route specification), a scale factor is determined 2607, which will govern which portion of the spine will be correlated with or otherwise represent a given 

 Next, in para 0171, “The depicted method can continue with a determination whether a detour is determined (2620). A detour can be determined based on changing traffic conditions, for example. A detour determination can result in obtaining (2630) a specification of the detour, determining (2635) a linear representation (a limb) for the detour, and determining (2640) a position along the spine at which to display an indication of the detour (see FIG. 16, described below). Additionally, the depicted method can include determining informational elements and positions for indications thereof along the limb representing the detour route (2645).” An amount of traffic on the alternate route is determined, and the traffic congestion information is represented by different cross hatching within the area of the linear representation 3110 (para 0165), which is illustrated in Fig. 17 below. Fig. 17 shows that the alternate route (i.e. the detour) contains less traffic, since no hatched lines are present for the alternate route. Furthermore, in para 0175, “user interface element 3405 of FIG. 17 depicts an alternative wherein, a limb represents only those portions of the road segments that are different from the main route. FIG. 17 also depicts that road identifier information can be placed within the area of the linear representation of the spine or limbs (e.g., 880N identifier 3415). Additionally, a separate ETA calculation for a detour can be displayed near its limb 

    PNG
    media_image3.png
    424
    626
    media_image3.png
    Greyscale

Therefore, an ETA for the current route and an ETA for the alternative route are calculated, wherein the alternative route has a lower ETA (i.e. taking the alternative route will reduce the remaining travel time).

Furthermore, in para 0152, “as the mobile device 100 moves progressively closer to a congested zone 2, the notifications may be modified to more intelligently redirect the mobile device 100. For example, a mobile device 100 that is 20 km away from the congested zone 2 may receive a different, less urgent warning, than a mobile device 100 that is 5 km away from the congested zone 2 or may be given a different 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Fink to include  estimating a remaining travel time for reaching a destination of the route; identifying an alternate route that can be taken at a location on the route, wherein taking the alternate route will reduce the remaining travel time for reaching the destination; and in response to determining that the current location is within a threshold distance from the location, detecting the upcoming directional change such that a notification can be sent to a driver that is expected to be headed towards a congested zone (para 0061, Fink), such that a driver can choose the most optimal route to get to their destination. This is beneficial to the driver since they can reach their destination faster.

Regarding claim 9, 
Kitada discloses the limitations as recited above in claim 1. Kitada does not disclose wherein detecting the upcoming directional change further comprises: estimating an amount of traffic on the route; identifying an alternate route that can be taken at a Fink teaches:
wherein detecting the upcoming directional change further comprises: estimating an amount of traffic on the route; identifying an alternate route that can be taken at a location on the route, wherein an amount of traffic on the alternate route is less than the amount of traffic on the route; and in response to determining that the current location is within a threshold distance from the location, detecting the upcoming directional change.
(In para 0168 “FIG. 11 depicts that a route specification can be obtained (2603), a length of a spine to be selected to represent the route can be chosen (2605), such as based on an available display width. Based on a distance of the route (which can be part of the route specification), a scale factor is determined 2607, which will govern which portion of the spine will be correlated with or otherwise represent a given portion of the route. Traffic data updates can be received (2608), and informational elements to be displayed along the route can be determined (2609).” The amount of traffic (i.e. traffic conditions, para 0061) on the route is estimated.

 Next, in para 0171, “The depicted method can continue with a determination whether a detour is determined (2620). A detour can be determined based on changing traffic conditions, for example. A detour determination can result in 

    PNG
    media_image4.png
    416
    664
    media_image4.png
    Greyscale



Furthermore, in para 0152, “as the mobile device 100 moves progressively closer to a congested zone 2, the notifications may be modified to more intelligently redirect the mobile device 100. For example, a mobile device 100 that is 20 km away from the congested zone 2 may receive a different, less urgent warning, than a mobile device 100 that is 5 km away from the congested zone 2 or may be given a different suggestion for an alternative route.” And in para 0171, “determining (2640) a position along the spine at which to display an indication of the detour (see FIG. 16, described below”. Therefore, in response to determining that the current location is within a threshold distance from the location (i.e. 5km away), an upcoming directional change is detected since the user is provided information regarding traffic congestion and a suggestion for an alternative route through the notification.)  “The same motivation from claim 8 applies.”

Regarding claim 18,
Kitada and Fink discloses the same limitations as recited above in claim 6.

Regarding claim 19,
Kitada and Fink discloses the same limitations as recited above in claim 6.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Jones et al US20140095303A1 (henceforth Jones)

Regarding claim 10, 
Kitada discloses the limitations as recited above in claim 1. Kitada does not disclose adjusting a transparency of a portion of the map overlay that depicts a location of interest, in response to determining that the location of interest is listed in a user profile.
However, Jones teaches:
adjusting a transparency of a portion of the map overlay that depicts a location of interest, in response to determining that the location of interest is listed in a user profile.
(Fig 2 shows a process 36 that includes step 42 wherein the profile of the user is obtained (para 0032) and then the process is followed by step 44 wherein the interactive map is personalized based on the profile information of the user (para 0034). This includes formatting a depiction of the features on the map based on the prominence determined by the profile of the user (para 0034-0035). This includes a location of interest listed in a user profile (para 0036). In para 0041, “The prominence of a depiction of a feature is determined by a variety of attributes of the depiction, which may be selected individually or in combination. Examples of such attributes include the font, the font size, the font color, a drop shadow, transparency, a feature color, a feature transparency, depiction of the feature in 3-D (e.g. an isometric view), line weight, line color, and the like.” Therefore, the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Jones to include adjusting a transparency of a portion of the map overlay that depicts a location of interest, in response to determining that the location of interest is listed in a user profile in order to “direct the user's attention to features that are likely to be relevant to the individual user (but not necessarily to users in general) and avoid cluttering the map with information that is likely to be a little interest to the user, as indicated by the user's profile” (para 0016, Jones).

Regarding claim 20,
Kitada and Jones discloses the same limitations as recited above in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furumoto et al. US20160011854A1 discloses a method in which an item is displayed according to their degree of importance. The higher the degree of importance of a display area, the higher the degree of transparency of a display item displayed in the display area. More specifically, the degree of importance and the degree of transparency have a positive correlation (See Fig. 24 and para 0228).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669